Citation Nr: 1146020	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-29 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central Health Care Network
 in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred from November 19, 2007 to November 20, 2007, at St. Elizabeth Hospital.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) South Central Health Care Network in Jackson, Mississippi, which found the Veteran stable for transfer on November 18, 2007, and denied payment or reimbursement of private medical expenses incurred from November 19, 2007 to November 20, 2007.


FINDINGS OF FACT

1.  The Veteran is service-connected for major depressive disorder and generalized anxiety disorder.

2.  On November 17, 2007, the Veteran sought emergency treatment for shortness of breath, diagnosed as chronic obstructive pulmonary disorder (COPD) exacerbation, at St. Elizabeth Hospital.  

3.  The Veteran was admitted to St. Elizabeth Hospital on November 17, 2007, and remained there until his discharge on November 20, 2007.

4.  The medical treatment received by the Veteran was not authorized by VA, and was not related to his service-connected disability.

5.  The Veteran's medical condition had stabilized on or before November 18, 2007. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred from November 19, 2007 to November 20, 2007, at St. Elizabeth Hospital have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.54, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for payment or reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2011).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2011).

The RO's September 2008 determination on the Veteran's claim for entitlement to payment or reimbursement advised the Veteran of the criteria necessary to substantiate the claim, and notified the Veteran of his appellate rights.  The RO further explained to the Veteran the basis for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  The pertinent facts are not in dispute, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

On November 17, 2007, the Veteran sought emergency medical treatment for complaints of shortness of breath at St. Elizabeth's hospital.  An emergency room report noted that this condition had been gradually worsening over the past two days, and was now severe.  Respiratory examination revealed mild distress, labored respirations, and equal breath sounds bilaterally.  The report also noted that the Veteran was having difficulty breathing, with expiratory and inspiratory wheezing.  The Veteran was then given prednisone and nebulizer treatments.  

A subsequent treatment report noted that the Veteran's experienced some improvement with medication.  It also noted that he was still wheezing bilaterally, and that his saturation drops to 88 percent when oxygen is removed.  An emergency room report, marked 8:19 p.m., noted that the Veteran was admitted to the hospital in stable condition.  A physician's report noted that he had been admitted with a diagnosis of COPD exacerbation.  

A November 17, 2007 hospitalization report noted the Veteran's history of feeling weak with movement secondary to shortness of breath.  Physical examination revealed the Veteran able to carry on a conversation easily in no acute distress.  The report concluded with an assessment/plan of COPD exacerbation.  The report noted that the Veteran's home medications would resume, and that he would be encouraged to get out of bed as tolerated.  It also noted that he would continue to receive oxygen with discharge planning for Monday, if he "remains stable."  The report also noted that the Veteran had hypertension with elevated cholesterol and that an echocardiogram was being scheduled at the Veteran's request.

A November 18, 2007 echocardiogram report noted that an effusion could not be ruled out.  The report also noted that it was of poor diagnostic quality. 

A November 19, 2007 cardiology consultation report noted that the Veteran's history of having come into the emergency room seeking treatment for COPD exacerbation.  The report noted that after "[h]e was started on bronchodilators and steroids.  He improved significantly."  A subsequent echocardiogram revealed pericardial effusion, and a cardiology consultation was scheduled.  The cardiology report concluded with an assessment of possible pericardial effusion, COPD exacerbation, hypertension, and hyperlipdemia.  The report also noted that if the pericardial effusion is not significant that the Veteran could be discharged home.  A November 20, 2007 treatment report noted that the Veteran was discharged to his home on portable oxygen.  

Generally, the treatment of a Veteran at a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. §17.52 (2011).  There is no allegation, nor does the evidence show, that VA contracted with St. Elizabeth Hospital for any of the medical treatment expenses at issue in this appeal.  

The Veteran is service-connected for major depressive disorder and generalized anxiety disorder.  The Veteran has not alleged, nor is there any evidence indicating that the medical treatment received was in any way related to the Veteran's service-connected psychiatric disorder.  Thus, the Veteran does not meet the threshold criteria for payment or reimbursement of medical expenses under 38 U.S.C. 1728.  Therefore, the Veteran is not eligible for medical expense payment or reimbursement under 38 U.S.C. 1728 for the hospital treatment provided, regardless of the nature of the treatment. 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability. 

As the Veteran did not meet the criteria for payment of authorized or unauthorized medical expenses of 38 U.S.C.A. § 1728 (West 2002 & Supp. 2011), the Veteran's claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000 - 17.1008. 

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.[A. §] 1728 for the emergency treatment provided (38 U.S.C.[A. §] 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

Of the requisite criteria set forth above, there is at least one that the Veteran does not satisfy.  Thus, payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted for treatment from November 19, 2007 to November 20, 2007, at St. Elizabeth Hospital. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(d). 

While the Veteran is shown to have sought emergency treatment for shortness of breath manifestations, the record also indicates that his condition, diagnosed as COPD exacerbation, had stabilized by November 18, 2007.  A November 17, 2007 emergency room report noted that the Veteran was in stable condition at the time of his admission into St. Elizabeth Hospital.  A November 17, 2007 hospitalization report noted that the Veteran's home medications would resume, and that he would be encouraged to get out of bed as tolerated.  It also noted that he would continue to receive oxygen with discharge planning for Monday, if he "remains stable."  A November 19, 2007 cardiology consultation report noted the Veteran's history that "[h]e was started on bronchodilators and steroids.  He improved significantly."  Pursuant to 38 C.F.R. § 17.1002(d), the medical emergency lasts only until the time the Veteran becomes stabilized.  38 C.F.R. § 17.1002(d)

The Veteran contends that his discharge from the hospital was delayed based on VA's failure to deliver oxygen to his house.  However, payment or reimbursement for medical expenses is limited to the initial emergency evaluation and continued medical emergency care until the Veteran could be safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).  Id.

Accordingly, the criterion under (d) is not satisfied as the Veteran is not entitled to payment or reimbursement for any medical care beyond the initial emergency evaluation.  As noted above, the Veteran stabilized on or before November 18, 2007, and was therefore capable of being transferred to a VA facility.  As such, any treatment received after that time is not eligible for reimbursement.  To this extent, the Veteran's claim for reimbursement was approved to the point of stabilization on November 18, 2007; and payment or reimbursement of the remaining medical treatment expense incurred from November 19, 2007 to November 20, 2007 was denied. 

Accordingly, for the reasons stated above, pursuant to provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, payment or reimbursement for medical expenses for medical services rendered by the non-VA treatment provider from November 19, 2007 to November 20, 2007 is not warranted.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved on the matter. 38 U.S.C.A. § 5107(b) (West 2002). 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

ORDER

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred from November 19, 2007 to November 20, 2007, at St. Elizabeth Hospital is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


